NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12175

         SAUNDRA R. EDWARDS    vs.   COMMONWEALTH & another.1



            Essex.       February 6, 2017. - June 8, 2017.

    Present:   Gants, C.J., Lenk, Hines, Gaziano, & Lowy, JJ.


Governor. Privileged Communication. Evidence, Privileged
     communication. Libel and Slander.



     Civil action commenced in the Superior Court Department on
December 31, 2014.

    Motions to dismiss were heard by Richard E. Welch, III, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Michael J. Pineault for Deval Patrick.
     William H. Sheehan, III (Thomas J. Flannagan also present)
for the plaintiff.


    GAZIANO, J.      On September 16, 2014, then Governor Deval

Patrick removed Saundra R. Edwards from her position as chair of

the Sex Offender Registry Board (SORB).     A few days later, in

response to media inquiries about Edwards's abrupt departure,

    1
        Deval Patrick.
                                                                  2


Patrick explained that, among other reasons, he had decided to

replace Edwards because she inappropriately had attempted to

pressure a SORB hearing officer to change the outcome of one of

his decisions on an offender's classification level.     In

subsequent comments to the media, after Edwards had filed an

action for defamation and wrongful termination in the Superior

Court, Patrick repeated his explanation that he had decided to

remove Edwards from office because she had interfered with the

independence of a SORB hearing officer.     Edwards filed an

amended complaint, asserting a wrongful termination claim

against the Commonwealth, and two defamation claims against

Patrick, individually, one for each of the two statements.

    Patrick moved pursuant to Mass. R. Civ. P. 12 (b) (6), 365
Mass. 754 (1974), to dismiss Edwards’s amended complaint on two

grounds.   He argued that the court should conclude, consistent

with Federal law and with a number of other jurisdictions, that

he, as governor, had an absolute privilege for statements made

in the course of his official duties.     In the alternative,

Patrick argued that he had a qualified privilege, because the

statements were made while acting within the scope of his

official duties concerning Edwards's status as a public

official, and that the allegations in the amended complaint were

not sufficient to overcome that privilege.     Because, Patrick

maintained, the amended complaint contained only bare conclusory
                                                                   3


assertions of actual malice without allegations of facts

sufficient to support those assertions beyond the level of mere

speculation, the complaint did not meet the pleading

requirements for a defamation claim under Iannacchino v. Ford

Motor Co., 451 Mass. 623, 636 (2008).    A Superior Court judge

denied Patrick's motion to dismiss the defamation claims, and

denied the Commonwealth's motion to dismiss the wrongful

termination claim.   Patrick appealed from the denial of his

motion, and both defendants sought a stay in the Superior Court

pending the resolution of that appeal.    We allowed Patrick's

motion for direct appellate review.

    Considering first whether the amended complaint alleges

facts sufficient to overcome a qualified or conditional

privilege, we conclude that it does not assert facts sufficient

to demonstrate that Patrick's statements to the media were made

with actual malice, and thus the complaint against him properly

should have been dismissed.   Given this conclusion, we need not

reach Patrick's argument as to the existence of an absolute

privilege against defamation claims for a governor, or other

high-ranking State official, for statements made in the course

of his or her official duties.

    1.   Background.   We recite the facts asserted in the

amended complaint, taking them as true for purposes of

evaluating the motion to dismiss.   SORB is an administrative
                                                                   4


agency within the Executive Office of Public Safety and Security

(EOPSS).   SORB is responsible for enforcing the provisions of

the sex offender registry law, G. L. c. 6, §§ 178C-178Q, and

also promulgates rules, regulations, and guidelines to implement

those provisions.     See G. L. c. 6, § 178K (1).   The chair of

SORB is "appointed by and serve[s] at the pleasure of the

governor."   Id.

    Edwards had been a member of the Massachusetts bar for

almost twenty-five years when Patrick appointed her as chair of

SORB on November 5, 2007.    Edwards served in that role until

September 16, 2014.    Prior to her appointment, Edwards had

served as an assistant district attorney in Plymouth County for

thirteen years.    She specialized in prosecuting sex offenses,

child abuse, and domestic violence.

    a.     Sigh-Paglia matter.   According to the amended

complaint, in September, 1993, Patrick's brother-in-law, Bernard

Sigh, pleaded guilty to a charge of spousal rape in California;

in his plea he admitted that he "accomplished an act of sexual

intercourse with [his] wife against her will by means of force."

He was sentenced to a term of incarceration followed by five

years of probation.    Sigh moved to Massachusetts in 1995, but
                                                                    5


did not register as a sex offender2 when the Legislature enacted

the sex offender registry law in 1996.3

     In December, 2006, almost a year before Edward's

appointment as chair, SORB notified Sigh of his duty to register

as a level 1 (lowest risk) sex offender.   Sigh sought a hearing

to challenge the determination that he had been convicted of a

"like offense" to the offense of rape as defined in

Massachusetts law.   SORB scheduled a hearing on his petition and

assigned the matter to one of its board members.   While that

hearing was pending, SORB referred to the office of the Attorney

General the question whether a conviction of spousal rape under

California law was a "like offense" to rape under Massachusetts

law, thus requiring a Massachusetts resident to register with

SORB.

     SORB hearing officer Attilio Paglia replaced the previously

assigned board member, and scheduled a hearing on Sigh's



     2
       A sex offender is defined as a person who has been
convicted of any violation of enumerated Massachusetts sex
offenses, as well as like violations in other jurisdictions.
See G. L. c. 6, § 178C. See generally Doe, Sex Offender
Registry Bd. No. 151564 v. Sex Offender Registry Bd., 456 Mass.
612, 615 (2010).
     3
       The sex offender registry law, G. L. c. 6, §§ 178C-178Q,
requires that anyone who has been convicted as a sex offender
must register with SORB and with the local police department
where the individual lives, unless, in limited circumstances, an
individual has been deemed exempt. See G. L. c. 6, § 178E.
                                                                     6


petition.4   SORB officials authorized Paglia to decide

preliminary motions in the case, but instructed him to continue

the hearing pending the Attorney General's review of the legal

question concerning the status in Massachusetts of Sigh's

offense.

     Notwithstanding these instructions, Paglia began the

hearing on August 1, 2007.   After being informed of the hearing,

Paglia's supervisor ordered him not to issue a decision in the

matter pending a determination by the Attorney General.     Paglia

continued to hear evidence on August 10 and 31 and issued an

oral decision finding that the California crime of spousal rape

is not a like offense to the Massachusetts crime of rape.

Accordingly, he relieved Sigh of the obligation to register as a

sex offender.   Paglia did not issue a written decision, as is

required by SORB regulations.

     b.    Edwards's involvement in the Sigh-Paglia matter.

Edwards took office on November 5, 2007, several months after

the Sigh hearing and the oral decision.   She was advised by

SORB's counsel and other SORB officials of the disagreement

between SORB administrators and Paglia.   She also learned that,




     4
       Edwards's amended complaint alleges that Paglia, for an
unknown reason, "took the extraordinary step" of removing the
case from the previously assigned board member and assigning the
case to himself.
                                                                     7


as a result of his actions with respect to the Sigh matter,

Paglia had been disciplined for insubordination.

     On May 9, 2008, Edwards met with Paglia to discuss the Sigh

matter.    She informed Paglia (who is not an attorney) of the

legal elements of rape as defined under Massachusetts law, and

also told him that the California crime of spousal rape is a

like offense to the Massachusetts crime of rape because "rape is

rape."     After consulting with EOPSS and SORB's general counsel,

Edwards directed that a written decision issue in the Sigh case.

SORB also enacted an emergency regulation to permit it to

correct errors of law by hearing officers.    To prevent further

classification errors, Edwards also instituted a training

program on the elements of Massachusetts sex offenses and on

conducting classification hearings.

     Paglia resigned from his position at SORB and commenced a

"whistleblower" action, G. L. 149, § 185, in the Superior Court

against SORB, Edwards in her official capacity, and other SORB

officials, claiming retaliation for his decision in the Sigh

matter.5    Paglia claimed that the SORB defendants, including

Edwards, engaged in repeated and unsuccessful efforts to change

     5
       Because Edwards referenced Paglia's complaint in her
amended complaint, and Patrick attached the Paglia complaint to
his motion to dismiss, the Paglia complaint is included in the
record and may be considered by this court. See Coghlin Elec.
Contrs., Inc. v. Gilbane Bldg. Co., 472 Mass. 549, 552 n.5
(2015); Marram v. Kobrick Offshore Fund, Ltd., 442 Mass. 43, 45
n.4 (2004).
                                                                     8


the result of the Sigh hearing, and created a hostile work

environment, characterized by harassing electronic mail messages

and telephone calls, and poor performance reviews.   Paglia also

claimed that he had complained to Edwards about "unlawful

conduct that occurred prior to and during her tenure as Chair,"

and that Edwards retaliated by accusing him (through the deputy

counsel of EOPSS) of insubordination and performance

deficiencies.   Paglia further asserted that Edwards had

attempted to influence the independence of hearing officer

decisions by instituting a regulation permitting SORB to revise

or overturn decisions, known internally as the "Paglia

Regulation," and hiring a hearing decision editor to "subject

the finality of hearing examiner decisions to doubt and

ambiguity."

    Edwards's termination.     According to the amended complaint,

on September 15, 2014, Edwards was ordered to attend a meeting

the next day at the governor's office, with the general counsel

and chief of staff of EOPSS, and Patrick's director of boards

and commissions, Kendra Foley.   Edwards was not given an

explanation for the meeting.

    Edwards met with Foley on September 16, 2014.     She was

joined by Patrick's legal counsel and a representative of human

resources from EOPSS.   Patrick was not present at this meeting.

Foley told Edwards, "As you know, you serve at the Governor's
                                                                     9


pleasure.     He has decided to replace you as the Chairperson of

the Sex Offender Registry Board."     Edwards asked Foley if there

was "a problem," or if she had done something wrong.        Foley

replied that Edwards had not done anything wrong, but repeated

that her employment was being terminated.    To avoid the stigma

of being terminated, Edwards asked if she could tender a letter

of resignation.    Edwards was allowed to resign effective that

day.

       d.   Patrick's statements to the media.   The amended

complaint further states that Patrick made two statements to the

media concerning Edwards's removal as SORB chair.      On

September 22, 2014, he said during a press conference:

            "The final straw was the settlement of a lawsuit,
       which happened about not quite a year ago now, that
       involved some inappropriate, at least, maybe, unlawful,
       pressuring by the Chair and the Executive Director of a
       hearing officer to change the outcome of a case. The
       hearing officer did not ultimately do that. It turns out
       that the case is the case that arose out of my brother-in-
       law's experience way back at the beginning of the first
       campaign when the Republican Party, sorry to say, aided by
       the [Boston} Herald, nearly destroyed their lives."6

       On January 2, 2015, Patrick made additional comments to the

media concerning his reasons for removing Edwards:

            "You know, people do things like this when they've
       been, sometimes when they've been called out, and, you

       6
       Patrick also stated that he had lost confidence in
Edwards' ability to lead the SORB for other reasons: " several
cases where the [Supreme Judicial Court] has reversed them"; "
critici[sm] for not updating their regulations"; and " a number
of reports about the work environment not being positive."
                                                                  10


     know, it's part of the business. The fact is that she
     influenced inappropriately, or attempted to influence
     inappropriately, a hearing officer, and that's a matter of
     record. That hearing did involve my brother-in-law, that
     is true. We've never made a secret of that, but it's still
     inappropriate, and that's the reason why I asked for her
     resignation.

           "We can't have officials inappropriately interfering
     with the independence of hearing officers. It undermines
     the whole process whether it involves someone I know or
     not."

     d.   Edwards's complaint.   On December 31, 2014, Edwards

filed a complaint in the Superior Court against the

Commonwealth, claiming wrongful termination for her removal as

SORB chair, and against Patrick individually, alleging that his

September 22, 2014 statements to the media "accusing her of

wrongdoing" were defamatory.     Thereafter, on March 2, 2015,

Edwards filed an amended complaint, adding a second claim of

defamation based on Patrick's January 2, 2015, response to media

inquiries following the filing of Edwards's initial complaint.

     Patrick moved to dismiss the defamation claims on grounds

of absolute and qualified or conditional privilege.     A Superior

Court judge denied the motion,7 noting that the matter of an

absolute privilege had not been recognized by this court, and

determining that Edwards had overcome the qualified privilege by

     7
       The judge also denied the Commonwealth's motion to dismiss
the wrongful termination claim. The Commonwealth has not
appealed from that decision, and the matter has been stayed as
to both defendants pending resolution of this interlocutory
appeal.
                                                                    11


pleading sufficient facts to establish actual malice.     We

allowed Patrick's application for direct appellate review.8

     Discussion.    We review the denial of a motion to dismiss de

novo, accepting the facts alleged in the complaint as true and

drawing all reasonable inferences in the plaintiff's favor.

Curtis v. Herb Chambers I-95, Inc., 458 Mass. 674, 676 (2011).

In assuming the facts as alleged, however, "[w]e do not regard

as 'true' legal conclusions cast in the form of factual

allegations."   Leavitt v. Brockton Hosp., Inc., 454 Mass. 37, 39

n.6 (2009).    To survive a motion to dismiss, the facts alleged

must "'plausibly suggest[] (not merely be consistent with)' an

entitlement to relief."    Iannacchino, 451 Mass. at 636, quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (Twombly).

See Schatz v. Republican State Leadership Comm., 669 F.3d 50, 56

(1st Cir. 2012) (court applies Twombly pleading standard in

defamation action by isolating and ignoring "actual malice

buzzwords").

     a.   Absolute privilege.   Patrick argues first that he is

immune from Edwards's defamation claims because his statements

to the media were made in the discharge of his official duties

as governor and thus are, or should be, protected by an absolute


     8
       The denial of Patrick's motion to dismiss, which raised
claims of absolute and qualified privilege, was immediately
appealable under the doctrine of present execution. Visnick v.
Caulfield, 73 Mass. App. Ct. 809, 811 n.4 (2009).
                                                                  12


privilege.   "An absolute privilege provides a defendant with a

complete defense to a defamation suit even if the defamatory

statement is uttered maliciously or in bad faith."   Mulgrew v.

Taunton, 410 Mass. 631, 634 (1991).   In Massachusetts, the

existence of an absolute privilege has been recognized in

"comparatively few cases," Vigoda v Barton, 348 Mass. 478, 484

(1965), and has been "limited to cases in which public policy or

the administration of justice requires complete immunity."

Ezekiel v. Jones Motor Co., 374 Mass. 382, 385 (1978).   See

Sriberg v. Raymond, 370 Mass. 105, 108-109 (1976) (statements by

party, counsel or witness made in relation to judicial

proceeding); Sheppard v. Bryant, 191 Mass. 591, 592-593 (1906)

(statements by witness testifying before legislative committee

which were pertinent to questions and subject of examination).

    Patrick argues that, as the majority of States to have

considered the question have done, we should adopt the Federal

standard, which affords certain high-ranking Federal officials

absolute immunity from defamation claims based on statements

made within the scope of their official duties.   See Spalding v.

Vilas, 161 U.S. 483, 498 (1896); 1 Sack on Defamation, Libel,

Slander, and Related Problems § 8.2.5 (4th. ed. 2010) (Sack).

    The United States Supreme Court has expressed two

significant policy reasons for the adoption of an absolute

privilege.   See Barr v. Matteo, 360 U.S. 564, 569-576 (1959).
                                                                    13


First, Federal officials should be able to discharge their

duties uninhibited by the fear and distraction of lawsuits.       Id.

at 571-573.    Second, an absolute privilege furthers free speech

by allowing Federal officials to speak with complete candor

concerning matters of public importance.    Id. at 577 (Black, J.,

concurring).    The Court has recognized that application of an

absolute privilege may result in an injustice to defamed

citizens left without a remedy, but has deemed this a necessary

sacrifice for the "greater good" given the specific positions at

issue.   Id. at 576.

      As Patrick points out, consistent with the holding in Barr,

the Restatement (Second) of Torts § 591 (2002) provides for an

absolute privilege for defamation claims brought against high-

ranking Federal and State executive officers, including

governors or State "superior executive officers."    According to

the Restatement, "[a]n absolute privilege to publish defamatory

matter concerning another in communications made in the

performance of his official duties exists for (a) any executive

or administrative officer of the United States; or (b) a

governor or other superior executive officers of the state."

Id.

      A majority of States have been persuaded by this reasoning,

and have adopted an absolute privilege which shields the

governor, or cabinet-level State officials, from defamation
                                                                  14


claims for statements made in the course of their official

duties.   See Sack, supra at § 8.2.5.   See, e.g., Blair v.

Walker, 64 Ill. 2d 1, 6-11 (1976) (adopting absolute immunity to

shield Illinois governor from defamation claim); Jones v. State,

426 S.W.3d 50, 55-56 (Tenn. 2013) (cabinet-level State officials

such as commissioner of Department of Correction immune from

defamation claims arising from their official duties); Salazar

v. Morales, 900 S.W.2d 929, 932 (Tex. App. 1995) (Texas Attorney

General had absolute privilege to publish defamatory statements

in communications associated with official duties).

    Nonetheless, other jurisdictions have recognized strong,

countervailing considerations against extending an absolute

privilege to a State governor and cabinet-level State officials.

See e.g., Clark v. McGee, 49 N.Y.2d 613, 618 (1980) ("Public

office does not carry with it a license to defame at will, for

even the highest officers still exist to serve the public, not

to denigrate its members").   Chief Justice Earl Warren,

dissenting in Barr, observed that the public should have a right

to criticize government officials without being "subjected to

unfair -- and absolutely privileged -- retorts."   Barr, 360 U.S.

at 584.   Consistent with this view, a substantial minority of

State courts that have considered the issue have concluded that

a qualified or conditional privilege is sufficient to protect

high-ranking public officials from liability where their
                                                                    15


statements are made in good faith and without malice.        See,

e.g., Aspen Exploration Corp. v. Sheffield, 739 P.2d 150, 161

(Alaska 1987) (application of absolute privilege to defamation

suit against governor "would do little more than protect

unprivileged defamatory statements leaving injured plaintiff

without a remedy"); Goddard v. Fields, 214 Ariz. 175, 178-180

(2007) (court declined to grant Attorney General absolute

immunity to defend comments made in press release).

    As the motion judge noted in his decision, this court has

not decided whether an absolute privilege shields the governor,

or other high-ranking State officials, from liability for all

defamation claims arising out of statements made in the

performance of their official duties.   See Barrows v. Wareham

Fire Dist., 82 Mass. App. Ct. 623, 630 n.10 (2012).     We

considered the issue in considerable depth in two cases,

Mulgrew, 410 Mass. at 634-635, and Vigoda, 348 Mass. at 483-484.

In Mulgrew, supra at 634, a police chief argued that he had an

absolute privilege to defend public comments he made regarding a

police officer's fitness for duty.   In Vigoda, supra at 481,

483, a social worker brought a defamation claim against the

superintendent of Boston State Hospital, in connection with

written evaluations, and the superintendent claimed that his

official statements should be protected by an absolute

privilege.   In both cases, we declined to apply an absolute
                                                                    16


privilege because a qualified privilege in those circumstances

was sufficient to shield the public official from liability.

See Mulgrew, supra at 635; Vigoda, supra at 484.

     Given the conflicting policy considerations discussed

above, it is more prudent to examine whether Edwards pleaded

sufficient facts to state a cognizable claim for defamation.       We

conclude that she did not.

     b.   Adequacy of the complaint.    Edwards was required to

allege sufficient facts to establish that:     (1) Patrick made a

statement concerning her to a third party; (2) the statement was

defamatory such that it could damage her reputation in the

community; (3) Patrick was at fault for making the statement;

and (4) the statement caused her to suffer economic loss or was

actionable without economic loss.     Ravnikar v. Bogojavlensky,

438 Mass. 627, 629-630 (2003).   In addition, as a public figure,

Edwards is required to allege that Patrick made a false and

defamatory statement with knowledge that it was false or

reckless disregard of its falsity.9    See New York Times Co. v.

Sullivan, 376 U.S. 254, 279-280 (1964); id. at 270 (First

     9
        Patrick's status as governor also provides an independent
basis for the imposition of the actual malice standard. Edwards
brought her defamation claim against Patrick for statements made
while Patrick was acting within the scope his official duties.
He was protected, at a minimum, by a qualified privilege when
speaking to the media about Edwards's removal. See Mulgrew v.
Taunton, 410 Mass. 631, 635 (1991); Vigoda v. Barton, 348 Mass.
478, 484 (1965).
                                                                   17


Amendment to United States Constitution protects debate on

public issues even where debate includes "vehement, caustic, and

sometimes unpleasantly sharp attacks on government and public

officials").   See also Murphy v. Boston Herald, Inc., 449 Mass.
42, 48 & n.8 (2007) (discussing application of actual malice

requirement to defamation action brought by judge); Rotkiewicz

v. Sadowsky, 431 Mass. 748, 755 (2000) ("As New York Times Co.

v. Sullivan[, supra,] and subsequent cases have made clear, a

plaintiff who is a public official may not recover damages for

defamation related to his or her public office unless the

plaintiff proves by clear and convincing evidence that the

defendant made the false statement with actual malice").

    The actual malice standard requires the public figure to

prove that the statement was made either with knowledge that it

was false, or with reckless disregard as to whether it was

false.   See Rotkiewicz, 431 Mass. at 755.   Thus, to survive a

motion to dismiss, Edwards must allege sufficient facts to

establish that Patrick knew the statements were false, or acted

with reckless disregard for their truth or falsity.   See Vigoda,
348 Mass. at 485 ("Where the official believes the matter to be

true . . . and has not acted with actual malice . . . or with

reckless indifference to the rights of the individual citizen,

his conditional privilege is not abused" [citations omitted]).

Reckless disregard requires more than negligence; a plaintiff
                                                                    18


must prove that the individual making the alleged defamatory

statement "entertained serious doubts as to the truth" of the

statement.    Murphy, 449 Mass. at 48, quoting St. Amant v.

Thompson, 390 U.S. 727, 731 (1968).    The actual malice test is

subjective.   "That information was available which would cause a

reasonably prudent man to entertain serious doubts is not

sufficient.   In order to negate the privilege, the jury must

find such doubts were in fact entertained by the defendant."

Stone v. Essex County Newspapers, Inc., 367 Mass. 849, 867-868

(1975).   See Gertz v. Robert Welch Inc., 418 U.S. 323, 334 n.6

(1974).

    Because it is rare to garner direct evidence of an

individual's state of mind, a plaintiff may rely on

circumstantial evidence to prove that a defendant had actual

knowledge that the statements were false, or had serious doubts

about their accuracy.    Levesque v. Doocey, 560 F.3d 82, 90 (1st

Cir. 2009).   See Bose Corp. v. Consumers Union of U.S., Inc.,

692 F.2d 189, 196 (1st Cir. 1982), aff'd, 466 U.S. 485 (1984)

(subjective determination whether defendant in fact entertained

serious doubts about truth of statement may be established by

inference "as it would be very rare for a defendant to admit

such doubts").   See also Murphy, 449 Mass.   at 57-58

(determination of defendant's subjective state of mind may be

made based on circumstantial evidence).
                                                                    19


     Edwards advances three distinct theories to support her

claim that the amended complaint alleged sufficient facts to

establish actual malice.    First, she points to a Patrick

administration official's assurance that she had done nothing

wrong as indicating the falsity of Patrick's subsequent

statements accusing her of wrongdoing.     Second, she notes that

the Paglia lawsuit, which Patrick referenced in his comments,

did not accuse Edwards of pressuring Paglia to change his

decision.   Third, Edwards contends that Patrick's spite and ill

will toward her establish actual malice.     We address each

argument in turn.10

     The amended complaint asserts that Edwards and Foley,

Patrick's director of boards and commissions, met on

September 16, 2014.    During that meeting, Foley informed

Edwards:    "As you know, you serve at the Governor's pleasure.

He has decided to replace you as Chairperson of the Sex Offender

Registry Board."    Responding to Edwards's inquiry about the

reasons for her removal, the complaint alleges that Foley

     10
       Edwards also claims that inconsistencies between
Patrick's September 22, 2014, statement and his January 2, 2015,
statement demonstrate that he lied about her removal. This
argument is without merit. Patrick's January 2, 2015, remarks
focused on the primary allegation that Edwards improperly sought
to influence the independence of a hearing officer. His failure
to mention the purported systemic difficulties at SORB, as he
had in his statement in September, as a further reason to remove
Edwards from her position as chair did not constitute evidence
that he believed that Edwards's job performance had been
satisfactory.
                                                                  20


assured Edwards that she had not done anything wrong.   Yet,

after Edwards's meeting with Foley, Patrick twice informed the

media that Edwards was removed from her position for interfering

with the independence of a hearing officer.

    Edwards concedes that Foley's statements are not directly

attributable to Patrick.   She contends, however, that Foley's

assurance that Edwards had done nothing wrong is evidence of

what Patrick actually believed.   Edwards urges us to draw the

following inferences:   (1) Patrick spoke with Foley before the

September 16 meeting; (2) Patrick informed Foley that he had the

authority to replace Edwards in the exercise of his discretion;

(3) Patrick told Foley that Edwards had done nothing wrong; and

(4) Patrick accused Edwards of interfering with the independence

of a SORB hearing officer although he knew she had done nothing

wrong.   All of these inferences strung together, Edwards argues,

are sufficient to prove that Patrick's subsequent statements

that he removed Edwards for interfering with a hearing officer

were knowingly false or were made in reckless disregard of their

falsity.

    This attempt to ground the allegation of actual malice on a

statement purportedly made by Foley at the termination meeting

does not satisfy the pleading standard set forth in Iannacchino,
451 Mass. at 636.   The theory that Foley's statement somehow

reflected Patrick's personal view of Edwards's job performance
                                                                    21


would require a fact finder to jump from one inference to

another absent any of the necessary factual support.    Edwards's

assertions regarding Patrick's likely state of mind, based on

Foley's alleged statement to Edwards, are too speculative to

support a claim of actual malice.   See Shay v. Walters, 702 F.3d
76, 83 (1st Cir. 2012) ("inquiring court need not give weight to

bare conclusions, unembellished by pertinent facts"); Biro v.

Condé Nast, 963 F. Supp. 2d 255, 278 (S.D.N.Y. 2013), aff'd, 807
F.3d 541 (2d Cir. 2015) ("Not only is '[p]roving actual malice a

heavy burden,   . . . but in the era of [Ashcroft v. Iqbal, 556
U.S. 662 (2009),] and Twombly, pleading actual malice is a more

onerous task as well" [quotations and citation omitted]).     See

also Sanford, Libel and Privacy § 13.3 at 13-62 (2d ed. Supp.

2017) (noting difficulty in pleading actual malice in light of

heightened pleading standards); 2 Sack on Defamation, Libel,

Slander, and Related Problems, § 16:2.2 (noting courts'

"insistence that litigation in which 'actual malice' must be

established by the plaintiff provides no exception to the Iqbal

and Twombly pleading requirements").

    In her second argument, Edwards contends that the

allegations in the amended complaint are sufficient to establish

actual malice because it is reasonable to infer that Patrick

read the complaint in the Paglia action, and knew that the

asserted pressure brought to bear on Paglia occurred before
                                                                       22


Edwards was appointed to be SORB chair.     This inference,

however, is not supported by Edwards's own allegations in the

amended complaint concerning the Paglia lawsuit, nor by the

plain language in the Paglia complaint that was submitted as an

exhibit to the Superior Court.     In her amended complaint,

Edwards acknowledges that Paglia did bring a complaint against

her for retaliation, and that he filed that claim after Edwards

discussed the Sigh classification decision with him, and stated

that she disagreed with his decision because "rape is rape."

Moreover, the Paglia lawsuit described in some detail Edwards's

alleged role in the Sigh matter.     Paglia's complaint clearly

alleged that Edwards pressured him to withdraw his

classification decision and to classify Sigh as a sex offender

under Massachusetts law, and retaliated against him for his

failure to do so.   The complaint also alleged that Edwards

"verbally berated" Paglia, "at one point making him so nervous

and panicked that [he] had to go to the hospital."     Accordingly,

no view of the allegations in the Paglia lawsuit would support a

claim that Patrick was on notice, after reading the complaint,

that Edwards did nothing wrong.

    Edward's third theory concerning the sufficiency of her

complaint is that Patrick's ill will and spite over her role in

his brother-in-law's case support a claim of actual malice.       In

this view, Patrick's statements were motivated by hostility
                                                                  23


toward Edwards for having "nearly destroyed the lives of his

sister and brother-in-law."   Thus, Patrick's statements to the

media accusing Edwards of wrongdoing were strictly personal,

meant to harm Edwards's reputation, and served no public

purpose.

    Evidence of ill will or spite is insufficient, standing

alone, to establish actual malice.   In Rotkiewicz, 431 Mass. at

755, quoting Stone, 367 Mass. at 867, we held:

         "In the context of defamation, the term 'actual
    malice' does not mean the defendant's dislike of, hatred
    of, or ill will toward, the plaintiff. Rather, actual
    malice means that the 'defamatory falsehood was published
    with knowledge that it was false or reckless disregard of
    whether it was false.'"

Regardless of Patrick's alleged spiteful, negative feelings

toward Edwards, which we take, as we must, as true for purposes

of considering the sufficiency of the complaint, Edwards was

required to allege specific facts to prove that Patrick made his

statements to the media with knowledge of their falsity or with

reckless disregard of their truth or falsity.    That Patrick

might have harbored ill will toward Edwards for "nearly

destroy[ing]" the lives of some members of his family does not

substitute for proof of actual malice.   See Beckley Newspapers

Corp. v. Hanks, 389 U.S. 81, 82 (1967) ("personal spite, ill

will or a desire to injure plaintiff" is not equivalent of

actual malice).
                          24


Order denying motion to
  dismiss reversed.